DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/22 is being considered by the examiner.

				Claim Status
Claims 1-20 are pending and are examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: the term “tube” in the limitation in the last two lines of claim 1 “the two or more urine sample collection tube have a top configured to form a suction vacuum when pierced by the piercing hollow channel”  should be corrected to “tubes”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  “chelador” should be corrected to “chelator”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the limitation in line 5 “two or more urine sample collection tubes having a volume of a pre-packaged solution, a pre- packaged powder, or a pre-packaged gel for stabilizing two or more distinct analytes in the urine sample” is unclear and indefinite. Is the solution/powder/gel in each tube stabilizing two distinct analytes? Or does each tube stabilize a single analyte which is different from an analyte in a different tube? Please clarify whether there are two total analytes stabilized in each tube.

Regarding Claim 1, the limitation in the last two lines of claim 1 “whereby the two or more urine sample collection tubes have a top configured to form a suction vacuum when pierced by the piercing hollow channel” is unclear and indefinite. Does each of the tubes have a top to form a vacuum or are the tubes combined into one structure with a top to form a vacuum? Please clarify the term “top” relative to the two or more urine sample collection tubes.

Regarding Claim 2, the limitation “the piercing hollow channel is not suitable for a blood draw” is unclear and indefinite. How is the channel not suitable for a blood drawn but suitable for urine? What is special to the structure of the channel that would allow it to draw urine and not blood. Please clarify the structure of the piercing hollow channel.

Regarding Claim 5, the limitation “wherein the solution comprises a formaldehyde donor, a quenching agent, and a chelator in a concentration sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample” is unclear and indefinite. What is sufficient? Are there specific concentrations of the combinations that could inhibit lysis vs inhibiting nucleases? Please clarify what concentration would be sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample.

Regarding Claim 6, the limitation “wherein the solution comprises a chelador, a polyol, and sodium azide in a concentration sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample” is unclear and indefinite. What is sufficient? Are there specific concentrations of the combinations that could inhibit lysis vs inhibiting nucleases? Please clarify what concentration would be sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample.

Regarding Claim 9, the limitation “wherein the pre-packaged solution, the pre-packaged powder, or the pre-packaged gel is for stabilizing a cell-free nucleic acid in the urine sample and a protein in the urine sample” is unclear and indefinite. Is it each solution/powder/gel that does both, or does one of each stabilizing nucleic acid and the other stabilize a protein? Please clarify which stabilized nucleic acid and which stabilizes a protein.

Regarding Claim 11, the limitation “tube comprises a volume of a second pre-packaged solution, a pre-packaged powder, or a pre-packaged gel for stabilizing at least one additional biomarker” is unclear and indefinite. What is the biomarker in addition to? A biomarker has never been recited, so it is unclear if there is only a biomarker or if multiple biomarkers are recited. Please clarify what the “additional” refers to.

Regarding Claim 14, the limitation “for using the same” is unclear and indefinite. The same what? There is a word missing after the term “Same”. Please clarify what is being used with the instructions.

Claims 15 and 16 recites the limitation "the instructions". There is insufficient antecedent basis for this limitation in the claim. The examiner notes claim 14 has “instructions” but claims 15 and 16 are not dependent on claim 14. They are dependent on claim 13. 

Regarding Claim 20, the limitation “the two or more urine sample collection” is unclear and indefinite. What does this refer to? Does this refer to the at least one urine sample collection tube recited in claim 19? Please clarify.

Claims 3, 4, 7, 8, 10, 12, 13, and 17-19 are rejected by virtue of being rejected on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US Pub 2005/0124965), in view of Lloyd (US Pub 2005/0227269), and further in view of Porat (US Pub 2010/0079751).

Regarding Claim 1, Haywood teaches a kit for the stabilization of a urine sample from a subject and two or more urine sample collection tubes having a volume of a pre-packaged solution ([0042] the invention provides a kit having at least two containers comprising one or more stabilizing agents. For example, the kit may comprise a primary collection tube, and a secondary tube for testing, Both would have stabilizing agent(s) therein, to ensure that the proteins of interest remained stable throughout. [0019] Although it is possible to use the present invention with any protein-containing biological sample, preferably the biological sample is any body fluid withdrawn from a patient. [0019] urine.), 
a pre- packaged powder, or a pre-packaged gel for stabilizing two or more distinct analytes in the urine sample ([0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use), 
wherein the pre-packaged solution, the pre-packaged powder, or the pre- packaged gel comprise an inhibitor ([0026] inhibitors, see claims 13-15 for additional inhibitors.), 
However, Haywood is silent to a nuclease inhibitor in a concentration sufficient to inhibit nucleases in the urine sample.
Lloyd teaches in the related art of kits and biological specimens. [0056] Depending upon the analytes of interest, the stabilizing composition, as discussed above, may include but is not limit to …a nuclease inhibitor, and a free radical trap. Particularly for protection of unstable RNA, the stabilizing composition may include RNase inhibitors and inactivators, genetic probes, complementary DNA or RNA (or functionally equivalent compounds), proteins and organic moieties that stabilize RNA or prevent its degradation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added nuclease inhibitors, as taught by Lloyd, to the kit of Haywood, in order to prevent degradation of RNA as taught by Lloyd in [0056].
Modified Haywood is silent to a vacutainer cup for the collection of the urine sample from the subject, the vacutainer cup having an inner protrusion functionally connected to a piercing hollow channel; whereby the two or more urine sample collection tube have a top configured to form a suction vacuum when pierced by the piercing hollow channel.  
Porat teaches in the related art of  [0075] a kit including the above described liquid testing assembly, a urine collection container. [0083] FIGS. 1D and 1E show the transfer of urine or other liquid from collection container 22 to microbial culturing liquid assembly 10. The only difference between FIG. 1D and FIG. 1E is that the vacuum in the test tube of FIG. 1D allows for entry of a volume of urine only up to culture medium support 16 while in FIG. 1E the vacuum allows for entry of a volume of urine that reaches and covers part of culture medium support 16. Cannula 24 is actually attached to, and part of, closed urine collection container 22 having top 21. Cannula 24 can be used to pierce stopper 12 and transfer a predetermined volume of sample from collection container 22 to partially evacuated test tube 14. [0084] Test tube 14 with stopper 12 and with culture media coated support 16 attached therein is prepared so as to be under a pre-determined vacuum. The pre-determined vacuum is empirically determined and is intended to draw off a pre-determined volume of sample from urine sample collection container 22 through cannula 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Haywood, by adding a piercing hollow channel in the urine collection cup, as taught by Porat, in order to provide for transfer of a sample into a secondary tube for testing of different analytes.
	 
Regarding Claim 2, modified Haywood teaches the kit of claim 1, wherein the piercing hollow channel is not suitable for a blood draw (this limitation is directed to intended use for the device. Porat teaches [0084] Test tube 14 with stopper 12 and with culture media coated support 16 attached therein is prepared so as to be under a pre-determined vacuum. The pre-determined vacuum is empirically determined and is intended to draw off a pre-determined volume of sample from urine sample collection container 22 through cannula 24. The examiner notes the piercing hollow channel is intended for transferring a urine sample from one tube to another container and not used for a blood draw.)  

Regarding Claim 3, modified Haywood teaches the kit of claim 1, wherein the solution does not contain heparin or sodium fluoride (NaF) (the examiner notes that it would not be feasible for the claim to be directed towards what is not in the kit. The kit would potentially be capable of having any kind of solution).  

Regarding Claim 4, modified Haywood teaches the kit of claim 1, wherein the solution does not contain heparin (the examiner notes that it would not be feasible for the claim to be directed towards what is not in the kit. The kit would potentially be capable of having any kind of solution).  

Regarding Claim 5, modified Haywood teaches the kit of claim 1, wherein the solution comprises a formaldehyde donor, a quenching agent, and a chelator in a concentration sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample (Haywood teaches [0032] Suitable additives include, but are not limited to, phenyl, phenyl/chloroform mixtures, alcohols, aldehydes, ketones, organic acids, salts of organic acids, alkali metal salts of halides, organic chelating agents).  

Regarding Claim 6, modified Haywood teaches the kit of claim 1, wherein the solution comprises a chelador, a polyol, and sodium azide in a concentration sufficient to inhibit cell lysis and to inhibit nucleases in the biofluid sample (Haywood teaches [0032] Suitable additives include, but are not limited to, phenyl, phenyl/chloroform mixtures, alcohols, aldehydes, ketones, organic acids, salts of organic acids, alkali metal salts of halides, organic chelating agents).    

Regarding Claim 7, modified Haywood teaches the kit of claim 1, wherein the two or more distinct analytes are stable for at least 5 days at room temperature in their distinct two or more urine sample collection tubes (the analytes in the urine are directed to intended use of the device and are not positively recited. [0018]  stabilizing proteins in a biological sample to better enable downstream analysis. More particularly, the present invention is directed to methods and devices for inhibiting the phosphorylation cascade in a biological sample during storage. According to the present invention, the device comprises a container containing an amount of a stabilizing agent comprising a phosphatase inhibitor for mixing with a biological sample immediately on collection of the sample. Also according to the present invention, the method comprises providing a sample collection container containing a stabilizing agent in an amount sufficient to prevent or inhibit triggering of one or more phosphorylation cascades by inhibiting the phosphatase triggers and adding to the container a biological sample.).  

Regarding Claim 8, modified Haywood teaches the kit of claim 1, wherein the two or more distinct analytes are stable at temperatures up to 86°F in their distinct two or more urine sample collection tubes (the analytes in the urine are directed to intended use of the device and are not positively recited.  stabilizing proteins in a biological sample to better enable downstream analysis. More particularly, the present invention is directed to methods and devices for inhibiting the phosphorylation cascade in a biological sample during storage. According to the present invention, the device comprises a container containing an amount of a stabilizing agent comprising a phosphatase inhibitor for mixing with a biological sample immediately on collection of the sample. Also according to the present invention, the method comprises providing a sample collection container containing a stabilizing agent in an amount sufficient to prevent or inhibit triggering of one or more phosphorylation cascades by inhibiting the phosphatase triggers and adding to the container a biological sample.).  

Regarding Claim 9, modified Haywood teaches the kit of claim 1, wherein the pre-packaged solution, the pre-packaged powder, or the pre-packaged gel is for stabilizing a cell-free nucleic acid in the urine sample and a protein in the urine sample (Haywood teaches [0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use/function).

Regarding Claim 10, modified Haywood teaches the kit of claim 1 and teaches a primary and secondary collection tubes in [0042].
Modified Haywood is silent to wherein the kit comprises a third urine sample collection tube.
Regarding the addition of a third collection tube for the kit, the examiner notes this would be a duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI. B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a third collection tube to the kit of modified Heywood, in order to have an extra tube in case there is an abundance of sample collected or alternatively for testing of additional analytes. 
	

Regarding Claim 11, modified Haywood teaches the kit of claim 10, wherein the third urine sample collection tube comprises a volume of a second pre-packaged solution, a pre-packaged powder, or a pre-packaged gel for stabilizing at least one additional biomarker (Haywood teaches [0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use/function).  

Regarding Claim 12, modified Haywood teaches the kit of claim 1, wherein the subject has received an allograft (the examiner notes that a subject cannot be part of a kit and a kit would be capable of having a sample from an allograft).  

Regarding Claim 13, modified Haywood teaches the kit of claim 6, wherein the allograft is kidney allograft (the examiner notes that a subject cannot be part of a kit and a kit would be capable of having a sample from a kidney allograft).  

 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US Pub 2005/0124965), in view of Lloyd (US Pub 2005/0227269), Porat (US Pub 2010/0079751), and further in view of Ray (US Pub 2002/0055176).
Regarding Claims 14-20, modified Haywood teaches the kit of claim 1 and a method for collecting a urine sample (see above), and Hawood is silent to the kit further comprises instructions for using the same, the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit, the kit further comprises an envelope, a box, or a bag for shipping the at least one urine sample collection tube after urine collection via a courier service, wherein the envelope, the box, or the bag are pre-addressed for postage to a urine analysis laboratory via the courier, comprising posting to a subject via a courier; receiving from the subject via the courier the at least one urine sample collection tube having a stabilized urine sample from the subject, wherein the two or more urine sample collection are configured to provide a range of a 1:2 volume:volume ratio of preservative to urine, a 1:3 volume:volume ratio of preservative to urine, a 1:4 volume:volume ratio of preservative to urine, a 1:5 volume:volume ratio of preservative to urine, or a 1:6 volume:volume ratio of preservative to urine.
Ray teaches in the related art of a diagnostic assay system. [0019] The written instructions for using the kit (the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit) and the printed material having indicated thereon an electronic address for accessing a test result obtained using the kit can both be on a single sheet of paper. The kit can also include an envelope having indicated thereon a mailing address of the offsite laboratory. [0020] The test sample can also be urine and the biological assay is an assay. [0038] Referring to FIG. 1 of the drawings, a presently preferred embodiment of sample analysis kit 10 includes a sample collection device 14 for collecting a sample 12, a sample storage device 16 for storing the sample obtained using collection device 14, a test report form 18 having thereon an identifying code 20 and being attached to storage device 16, a container 22, a transport device 24, and instructions for using the kit 26. For convenient storage and shipping, each of the components of kit 10 can be packaged within a cardboard container (not shown). [0046] instructions using the kit 26, or any other component of kit 10. Preferably, code 20 is marked on a component of kit 10 that the test subject (and/or his health care provider) can retain for later identifying the test results obtained from the particular sample 12 isolated using the particular kit 10 (also relevant for limitation “the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit.” The examiner notes instruction on how to use would apply to any subject using the kit. Applicant has not specified particular instructions that would be relevant to a subject with CKD verus a subject without CKD and whether the use of the kit would be different in each of these cases.).The two or more urine sample collection are capable of providing a range of a 1:2 volume:volume ratio of preservative to urine, a 1:3 volume:volume ratio of preservative to urine, a 1:4 volume:volume ratio of preservative to urine, a 1:5 volume:volume ratio of preservative to urine, or a 1:6 volume:volume ratio of preservative to urine. The examiner notes preservative is not positively recited in the claim and is directed to intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions, an envelope with mailing address, as taught by Ray, to the kit, as taught by modified Haywood, in order to ship the sample for testing to a laboratory test site in a different location.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798